Exhibit 10.3

SCHLUMBERGER STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR FRANCE

(Includes Confidentiality, Intellectual Property, Non-Competition, and
Non-Solicitation Provisions on in Section 9 and Attachment I)

(“FRENCH QUALIFIED RESTRICTED STOCK UNITS”)

Revised: January 19, 2017

Please Note: If you wish to accept this Restricted Stock Unit Award, you must
accept the award within 30 days after receipt of this Agreement.

This Restricted Stock Unit Award Agreement (together with all attachments,
“Agreement”) is entered into effective by and between Schlumberger Limited (the
“Company”), and the Restricted Stock Award recipient (“Employee”), pursuant to
the Schlumberger 2010 Omnibus Stock Incentive Plan (the “Plan”) as amended by
the sub-plan for France, which was approved by the Company’s shareholders on
April 6, 2016, and which governs the French Qualified Restricted Stock Units
(“Restricted Stock Units”) granted to employees who are working in France or who
are or may become subject to French tax (i.e. income tax and/or social security
tax) as a result of restricted stock units granted under the Plan for Employees
in France (the “French sub-plan”). The Plan and the French sub-plan are
collectively called the “Plans.” The Restricted Stock Units granted under this
French sub-plan will be deemed French Qualified Restricted Stock Units and shall
be eligible for the specific income and social security tax regime applicable to
shares granted for no consideration under the Articles L.225-197-1 to
L.225-197-6 of the French Commercial Code.

Employee and the Company agree to execute such further instruments and to take
such further action as may reasonably be necessary to carry out the intent of
this Agreement.

1. Award. In consideration of Employee’s continued employment as hereinafter set
forth, the Company hereby grants to Employee an award of Restricted Stock Units.
The number of Restricted Stock Units subject to this award and the date of the
grant (“Grant Date”) are set forth in an Award Notice previously delivered to
Employee. Restricted Stock Units are notational units of measurement denominated
in shares of common stock of Schlumberger Limited, $.01 par value (“Common
Stock”). Each Restricted Stock Unit represents a hypothetical share of Common
Stock, subject to the conditions and restrictions on transferability set forth
below and in the Plans.

2. Vesting of French Qualified Restricted Stock Units

(a) Normal Vesting. The French Qualified Restricted Stock Units will vest in
three installments. The date on which each installment will become vested and
the number of shares of Common Stock comprising the award of Restricted Stock
Units (“the French Vesting Dates”) are as per the table below, provided that the
Employee is continuously employed by the Company and its Subsidiaries from the
Grant Date to the French Vesting Dates. Except as provided in Section 2(c), if
there is any Termination of Employment as hereinafter defined during the period
between the Grant Date and the French Vesting Dates, the Employee shall
immediately forfeit all Restricted Stock Units not already vested.

 

DATE

SHARES VESTING

3rd Anniversary of the Grant Date

60%

4th Anniversary of the Grant Date

20%

5th Anniversary of the Grant Date

20%

 

(b) Delivery. Notwithstanding the vesting dates of the Restricted Stock Units,
under no circumstances, except in case of Employee’s death, as provided for in
Section 2(c) below, will the delivery of the shares related to a French
Qualified Restricted Stock Unit occur prior to the third anniversary of the
Grant Date. The sale of shares issued pursuant to the conversion of the French
Qualified Restricted Stock Units may occur as soon as the shares are delivered
to the Employee provided the closed periods in section 3 below are respected.

(c) Acceleration on Death. Upon Termination of Employment from the Company by
reason of Employee’s death, all French Qualified Restricted Stock Units that are
not vested at that time immediately will become vested in full. The Company
shall issue the underlying shares to the Employee’s heirs, at their written
request, within six months following the death of the Employee. Notwithstanding
the foregoing, the Employee’s heirs must comply with the restriction on the sale
of shares set forth in Section 3, to the extent and as long as applicable under
French law.

1

--------------------------------------------------------------------------------

(d) Retirement. Upon Termination of Employment by reason of Employee’s voluntary
election to retire from employment with the Company and its Subsidiaries (as
defined in Section 16 below), the Restricted Stock Units will continue to vest
following Termination of Employment as if Employee continued to be employed with
the Company or any of its Subsidiaries, subject to forfeiture in the discretion
of the Committee in the event that Employee engages in Detrimental Activity (as
defined in Section 16 below.)

3. Closed Periods.

Shares underlying French Qualified Restricted Stock Units may not be sold during
the following periods (“Closed Periods”):

(a) within 10 trading sessions before or within 3 trading sessions after the
publication of the consolidated financial statements, or failing that, the
annual accounts of the Company; and

(b) within a period beginning with the date at which executives of the Company
become aware of any information which, were it to be public knowledge, could
have a significant impact on the price of shares in and ending 10 trading
sessions after the information becomes public knowledge.

These Closed Periods will apply to the grant of French Qualified Restricted
Stock Units as long as and to the extent such Closed Periods are applicable
under French law.

4. Forfeitures of Restricted Stock Units. Upon Employee’s Termination of
Employment from the Company for any reason that does not result in an
acceleration of vesting pursuant to Section 2(c) or 2(d), Employee will
immediately forfeit all unvested Restricted Stock Units, without the payment of
any consideration or further consideration by the Company. Upon forfeiture,
neither Employee nor any successors, heirs, assigns, or legal representatives of
Employee will thereafter have any further rights or interest in the unvested
Restricted Stock Units.

5. Restrictions on Transfer.

(a) Restricted Stock Units granted hereunder to Employee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, other than to the Company as a
result of the forfeiture of units as provided herein or pursuant to Section 10.

(b) Consistent with the foregoing, except as contemplated by Section 11, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same will be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee or his or her beneficiary
hereunder will attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder, other than as contemplated by
Section 11, or if any creditor attempts to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure, then such attempt will have no effect and will
be void.

6. Rights as a Stockholder. Employee will have no rights as a stockholder of the
Company with regard to the Restricted Stock Units. Rights as a stockholder will
arise only upon the settlement of Restricted Stock Units as set out in Section
2(b).

7. Taxes. To the extent that the receipt of the Restricted Stock Units or the
payment upon lapse of any restrictions results in income to Employee for federal
or state income tax purposes or in any other cases where the Company holds the
view that it is obligated to withhold taxes, Employee shall deliver to the
Company immediately prior to the time of such receipt or lapse, as the case may
be, such amount of money or shares of Common Stock owned by Employee, at
Employee’s election, as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Employee fails to do so, the Company
is authorized to withhold from the payment for vested Restricted Stock Units or
from any cash or other form of remuneration then or thereafter payable to
Employee an amount equal to any tax required to be withheld by reason of such
resulting compensation income. The Restricted Stock Units are intended to be
“short-term deferrals” exempt from Section 409A of the U. S. Internal Revenue
Code, as amended, and will be construed and interpreted accordingly.

8. Changes in Capital Structure. If the outstanding shares of Common Stock shall
at any time be changed or exchanged by declaration of a stock dividend, stock
split, combination of shares, or recapitalization, the number and kind of
Restricted Stock Units will be appropriately and equitably adjusted so as to
maintain their equivalence to the proportionate number of shares.

2

--------------------------------------------------------------------------------

9. Confidential Information, Intellectual Property and Noncompetition. Employee
acknowledges that Employee is in possession of and has access to confidential
information of the Company and its Subsidiaries, including material relating to
the business, products and services of the Company and its Subsidiaries, and
that he or she will continue to have such possession and access during
employment by the Company and its Subsidiaries. Employee also acknowledges that
the business, products and services of the Company and its Subsidiaries are
highly specialized and that it is essential that they be protected. Accordingly,
Employee agrees to be bound by the terms and conditions set forth on Attachment
I.

10. Compliance with Securities Laws. The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the U. S. Securities Act of
1933 or any other applicable federal or state securities laws or regulations or
the laws of any other country. Prior to the issuance of any shares pursuant to
this Agreement, the Company may require that Employee (or Employee’s legal
representative upon Employee’s death or Disability) enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.

11. Assignment. The Restricted Stock Units are not transferable (either
voluntarily or involuntarily) by the recipient except by will or the laws of
descent and distribution. No purported assignment or transfer, whether voluntary
or involuntary, by operation of law or otherwise, will vest in the purported
assignee or transferee any interest or right therein whatsoever but immediately
upon any such purported assignment or transfer, or any attempt to make the same,
the Restricted Stock Units will terminate and become of no further effect.

12. Successors and Assigns. This Agreement will bind and inure to the benefit of
and be enforceable by Employee, the Company and their respective permitted
successors or assigns (including personal representatives, heirs and legatees),
except that Employee may not assign any rights or obligations under this
Agreement except to the extent, and in the manner, expressly permitted herein.

13. Limitation of Rights. Nothing in this Agreement or the Plans may be
construed to:

(a) give Employee any right to be awarded any further Restricted Stock Units (or
other form of stock incentive awards) other than in the sole discretion of the
Compensation Committee of the Board of Directors of the Company (“Committee”);

(b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Restricted Stock
Units); or

(c) confer upon Employee the right to continue in the employment or service of
the Company or any Subsidiary.

14. Severability. Should any portion of this Agreement (including Attachment I)
be held invalid, unenforceable, or void, such holding will not have the effect
of invalidating or voiding the other portions of this Agreement. The parties
hereby agree that any portion held to be invalid, unenforceable, or void shall
be deemed amended, reduced in scope or deleted to the extent required to be
valid and enforceable in the jurisdiction of such holding. The parties agree
that, upon a judicial finding of invalidity, unenforceability, or void, the
court so finding may reform the agreement to the extent necessary for
enforceability, and enter an order enforcing the reformed Attachment I. No court
ordered reformation or amendment shall give rise to a finding of knowing,
willful, or bad faith unreasonableness against Company regarding this Agreement.

15. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement (including, for the avoidance of
doubt, Attachment I) or the failure to assert any right Employee or the Company
may have under this Agreement will not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

16. Definitions.

(a) “Termination of Employment” means the termination of Employee’s employment
with the Company and its Subsidiaries. Temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and its Subsidiaries will not be considered a Termination of Employment. Other
capitalized terms used in this Agreement and not defined herein have the
meanings set forth in the Plans.

(b) “Retirement” means either: (i) Employee’s voluntary election to retire from
employment with the Company and its Subsidiaries at any time after Employee has
reached both the age of 60 and 25 years of service, as applicable under local
laws, or (ii) Employee’s voluntary election to retire from employment with the
Company and its Subsidiaries at any time after Employee has reached both the age
of 55 and 20 years of service, as applicable under local laws, subject, however,
to the approval of either (A) the Committee, if Employee is an executive officer
of the Company at the time of Employee’s election to retire, or (B) the
Retirement Committee, if Employee is not an executive officer of the Company at
the time of Employee’s election to retire, which approval under

3

--------------------------------------------------------------------------------

clauses (A) or (B) may be granted or withheld in the sole discretion of the
Committee or the Retirement Committee, as applicable, or (iii) Employee’s
voluntary election to retire from employment with the Company and its
Subsidiaries at any time, in accordance with local laws, provided that the
Employee’s retirement is approved by (A) the Committee, if Employee is an
executive officer of the Company at the time of Employee’s election to retire,
or (B) the Retirement Committee, if Employee is not an executive officer of the
Company at the time of Employee’s election to retire.

(c) “Retirement Committee” means a committee consisting of the Company’s Vice
President of Human Resources, the Director of HR Operations and the Compensation
& Benefits Manager.

(d) “Detrimental Activity” means activity means activity that is determined by
the Committee in its sole and absolute discretion to be detrimental to the
interests of the Company or any of its Subsidiaries, including but not limited
to situations where Employee, as applicable under local laws: (i) divulges trade
secrets, proprietary data or other confidential information relating to the
Company or to the business of the Company and any Subsidiaries; (ii) enters into
employment with or otherwise provides services to (A) any company listed, as of
the date of Employee’s Termination of Employment, on the Philadelphia Oil
Service Sector Index (or any successor index) or (B) any affiliate of any such
listed company, in either case under circumstances suggesting that Employee will
be using unique or special knowledge gained as a Company employee or Subsidiary
employee with the effect of competing with the Company or its Subsidiaries;
(iii) enters into employment with or otherwise provides services to any Direct
Competitor; (iv) engages or employs, or solicits or contacts with a view to the
engagement or employment of, any person who is an employee of the Company or its
Subsidiaries; (v) canvasses, solicits, approaches or entices away or causes to
be canvassed, solicited, approached or enticed away from the Company or its
Subsidiaries any person who or which is a customer of any of such entities
during the Restricted Period; (vi) is determined to have engaged (whether or not
prior to termination) in either gross misconduct or criminal activity harmful to
the Company or a Subsidiary; or (vii) takes any action that otherwise harms the
business interests, reputation, or goodwill of the Company or its Subsidiaries.
The Committee may delegate, to an officer of the Company or to a subcommittee of
the Committee, its authority to determine whether Employee has engaged in
“Detrimental Activity.”

17. Miscellaneous.

(a) This Agreement, including all Attachments hereto, and the Plans (i)
constitute the entire agreement between Employee and the Company with respect to
the subject matter hereof. This Agreement supersedes all prior agreements and
understandings, both written and oral, with respect to the subject matter
hereof; and (ii) are not intended to confer upon any other Person any rights or
remedies hereunder. Employee and the Company agree that (A) no other (including
its agents and representatives) has made any representation, warranty, covenant
or agreement to or with such party relating to the Restricted Stock Units other
than those expressly set forth herein or in the Plan, and (B) such party has not
relied upon any representation, warranty, covenant or agreement relating to the
Restricted Stock Units, other than those referred to in clause (A) above.

(b) Employee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plans and
administrative interpretations thereof. Employee further agrees that such terms
and conditions will control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior awards.

(c) Employee hereby acknowledges that he or she is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Restricted Stock
Units.

(d) This Agreement may not be amended or modified except by a written agreement
executed by Employee and Company or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and will have no force or effect.

18. Counterparts. This Agreement may be executed in counterparts, which together
will constitute one and the same original.

4

--------------------------------------------------------------------------------

ATTACHMENT I

Confidential Information, Intellectual Property,

and Non-Compete Agreement

1. Definitions.

1.1. “Company Confidential Information” is any and all information in any form
or format relating to the Company or any Affiliate (whether communicated orally,
electronically, visually, or in writing), including but is not limited to
technical information, software, databases, methods, know-how, formulae,
compositions, drawings, designs, data, prototypes, processes, discoveries,
machines, inventions, well logs or other data, equipment, drawings, notes,
reports, manuals, business information, compensation data, clients lists, client
preferences, client needs, client designs, financial information, credit
information, pricing information, information relating to future plans,
marketing strategies, new product research, pending projects and proposals,
proprietary design processes, research and development strategies, information
relating to employees, consultants and independent contractors including
information relating to salaries, compensation, contracts, benefits, inceptive
plans, positions, duties, qualifications, project knowledge, other valuable
confidential information, intellectual property considered by the Company or any
of its Affiliates to be confidential, trade secrets, patent applications, and
related filings and similar items regardless of whether or not identified as
confidential or proprietary. For the purposes of this Attachment I, Company
Confidential Information also includes any type of information listed above
generated by the Company or any of its Affiliates for client or that has been
entrusted to the Company or any of its Affiliates by a client or other third
party.

1.2. “Intellectual Property” is all patents, trademarks, copyrights, trade
secrets, Company Confidential Information, new or useful arts, ideas,
discoveries, inventions, improvements, software, business information, lists,
designs, drawings, writings, contributions, works of authorship, findings or
improvements, formulae, processes, product development, manufacturing
techniques, business methods, information considered by Company to be
confidential, tools, routines and methodology, documentation, systems,
enhancements or modifications thereto, know-how, and developments, any
derivative works and ideas whether or not patentable, and any other form of
intellectual property.

1.3. “Pre-existing Intellectual Property” is all Intellectual Property that was
authored, conceived, developed, or reduced to practice by Employee before the
term of Employee’s employment with the Company or any Affiliate began.

1.4 “Company Intellectual Property” is all Intellectual Property that was
authored, conceived, developed, or reduced to practice by Employee (either
solely or jointly with others), in the term of his/her employment: (a) at the
Company’s expense or the expense of any Affiliate; (b) using any of the
Company’s materials or facilities or the materials or facilities of any
Affiliate; (c) during the Employee’s working hours; or (d) that is applicable to
any activity of Company or any of its Affiliates, including but not limited to
business, research, or development activities. Company Intellectual Property may
be originated or conceived during the term of Employee’s employment but
completed or reduced to practice thereafter. Company Intellectual Property shall
be deemed a “work made for hire” as that term is defined by the copyright laws
of the United States. Company Intellectual Property includes any Pre-existing
Intellectual Property assigned, licensed, or transferred to Company, and any
Pre-existing Intellectual Property in which Company has a vested or executory
interest.

1.5. “Affiliate” means any entity that now or in the future directly or
indirectly controls, is controlled by, or is under common control with Company,
where “control” in relation to a company means the direct or indirect ownership
of at least fifty-percent of the voting securities or shares.

2. Employee agrees to comply with all of the Company’s policies and codes of
conduct as it may promulgate from time to time, including those related to
confidential information and intellectual property. Nothing in those policies
shall be deemed to modify, reduce, or waive Employee’s obligations in this
Attachment I. In the event of any conflict or ambiguity, this Attachment I
prevails.

3. Company does not wish to receive from Employee any confidential or
proprietary information of a third party to which Employee owes an obligation of
confidence. Employee will not disclose to Company or any of its Affiliates or
use while employed by Company or any of its Affiliates any information for which
he or she is subject to an obligation of confidentiality to any former employer
or other third party. Employee represents that his or her duties as an employee
of Company and Employee’s performance of this Attachment I do not and will not
breach any agreement or duty to keep in confidence information, knowledge, or
data acquired by Employee outside of Employee’s employment with Company or any
of its Affiliates.

4. During the Employee’s term of employment, the Company or, applicable its
Affiliates, will provide Employee and Employee will receive access to Company
Confidential Information that is proprietary, confidential, valuable, and
relates to Company’s business.

5

--------------------------------------------------------------------------------

5. Other than in the proper performance of Employee’s duties for the Company or
any of its Affiliates, Employee agrees not publish, disclose or transfer to any
person or third party, or use in any way other than in Company’s business or
that of or any of its Affiliates, any confidential information or material of
Company or any of its Affiliates, including Company Confidential Information and
Company Intellectual Property, either during or after employment with Company.

6. Except as required in performing Employee's duties for the Company or any of
its Affiliates, Employee agrees not remove from Company’s premises or its
control any Company Confidential Information including but not limited to
equipment, drawings, notes, reports, manuals, invention records, software,
customer information, well logs or other data, or other material, whether
produced by Employee or obtained from Company. This includes copying or
transmitting such information via personal digital devices, mobile phones,
external hard drives, USB “flash” drives, USB storage devices, FireWire storage
devices, floppy discs, CD’s, DVD’s, personal email accounts, online or cloud
storage accounts, memory cards, Zip discs, and any other similar media or means
of transmitting, storing or archiving data outside of Schlumberger-supported
systems.

7. During the term of employment with Company or any of its Affiliates, Employee
agrees not to engage, as an employee, officer, director, consultant, partner,
owner or another capacity, in any activity or business competitive to that of
the Company or any of its Affiliates.

8. Employee agrees to deliver all Company Confidential Information and materials
to Company immediately upon request, and in any event upon termination of
employment. If any such Company Confidential Information has been stored on any
personal electronic data storage device, including a home or personal computer,
or personal email, online or cloud storage accounts, Employee agrees to notify
the Company and its Affiliates and make available the device and account to the
Company for inspection and removal of the information.

9. Employee recognizes and acknowledges that Company Confidential Information
constitutes protectable information belonging to Company and its Affiliates,
including deemed trade secrets defined under applicable laws. In order to
protect the Company and its Affiliates against any unauthorized use or
disclosure of Company Confidential Information and in exchange for the Company's
promise to provide Employee with access to Company Confidential Information and
other consideration during employment with Company and its Affiliates, Employee
agrees that subject to Section 13 of this Attachment 1, for a period of one year
following the end of employment with Company, Employee will not within the
Restricted Territory directly or indirectly work for or assist (whether as an
owner, employee, consultant, contractor or otherwise) any business or commercial
operation whose business directly or indirectly competes with any area of the
Company’s business in which Employee was employed by Company. Moreover, Employee
agrees that Company may provide a copy of this Attachment I to any entity for
whom Employee provides services in the one-year period following the date of
termination of Employee's employment with Company and its Affiliates. In the
event of breach by the Employee, the specified period will be extended by the
period of time of the breach.

Employee recognizes and acknowledges that the business, research, products, and
services of Company and its Affiliates are by nature worldwide in scope, and
that Company and its Affiliates are not required to maintain a physical location
in close proximity to its customers. Employee agrees that subject to Section 13
of this Attachment 1, in order to protect Company Confidential Information,
business interests and goodwill, the “Restricted Territory” includes any county,
parish, borough, or foreign equivalent: (1) in which Company has customers or
service assignments about which Employee received or obtained Company
Confidential Information during his/her employment with Company; (2) in which
Employee had a customer or service assignment for Company in the one-year period
preceding Employee's termination; or (3) in which Company had a work site, job
site, facility, or office, at which Employee had a work activity for Company in
the one-year period preceding Employee’s termination. With respect to
competitive activities in Louisiana, the Restricted Territory shall be limited
to the following parishes: Acadia, Allen, Bossier, Caddo, Calcasieu, Cameron,
Claiborne, De Soto, Evangeline, Iberia, Jefferson, Lafayette, Lafourche,
Orleans, Ouachita, Plaquemines, Red River, Sabine, St. Charles, St. Landry, St.
Mary’s, Tangipahoa, Terrabone, Union, Vermillion, and West Baton Rouge.

10. Company has attempted to place the most reasonable limitations on Employee’s
subsequent employment opportunities consistent with the protection of Company’s
and its Affiliates’ valuable trade secrets, Company Confidential Information,
business interests, and goodwill. Employee acknowledges that the limitations
contained herein, especially limitations as to time, scope, and geography, are
reasonable. Subject to Section 13, in order to accommodate Employee in obtaining
subsequent employment, Company and its Affiliates may, in their discretion,
grant a waiver of one or more of the restrictions on subsequent employment
herein. A request for a waiver must be in writing and must be received by
Company at least 45 days before the proposed starting date of the employment for
which Employee is seeking a waiver. The request must include the full name and
address of the organization with which Employee is seeking employment; the
department or area in which Employee proposes to work; the position or job title
to be held by Employee; and a complete description of the duties Employee
expects to perform for such employer. The decision to grant a waiver shall be in
the Company’s discretion. If Company decides to grant a waiver, the waiver may
be subject to such restrictions or conditions as Company may impose and will not
constitute a waiver of any other term.

6

--------------------------------------------------------------------------------

11. While employed by Company and its Affiliates, and during the 18-month period
or after employment with Company and its Affiliates ends, Employee will not
directly nor indirectly, on Employee’s own behalf or on behalf of any person or
entity, recruit, hire, solicit, or assist others in recruiting, hiring, or
soliciting any person, who is, at the time of the recruiting, hiring, or
solicitation, an employee, consultant, or contractor of Company to leave Company
and its Affiliates, diminish their relationship with the Company and its
Affiliates, or work for a competing business. This restriction will be limited
to persons: (1) with whom Employee had contact or business dealings while
employed by Company and its Affiliates; (2) who worked in Employee’s business
unit (Group); or (3) about whom Employee had access to confidential information.
In the event of breach by the Employee, the specified period will be extended by
the period of time of the breach.

12. Subject to Section 13, while employed by Company and its Affiliates, and
during the 18-month period after employment with the Company and its Affiliates
ends, Employee will not, directly or indirectly, on behalf of himself or others,
contact for business purposes, solicit or provide services to clients, or
entities considered prospective clients, of Company and its Affiliates for the
purpose of selling products or services of the types for which Employee had
responsibility or knowledge, or for which Employee had access to Company
Confidential Information while employed by the Company and its Affiliates. This
restriction applies only to clients of the Company and its Affiliates and
entities considered prospective clients by the Company and its Affiliates with
whom Employee had contact during the two years prior to the end of his/her
employment with the Company and its Affiliates.

13. While employed by a French Affiliate, or after such employment ends and
Employee is not transferred to another non-French Affiliate, Sections 9, 10 and
12 shall not apply and the employment contract of Employee or any employment
termination agreements shall govern the non-compete obligations of Employee.

14. (a) Employee acknowledges that the Company has agreed to provide Employee
with Company Confidential Information during Employee's employment with the
Company and its Affiliates. Employee further acknowledges that, if Employee was
to leave the employ of Company and its Affiliates for any reason and use or
disclose Company Confidential Information, that use or disclosure would cause
Company and its Affiliates irreparable harm and injury for which no adequate
remedy at law exists. Therefore, in the event of the breach or threatened breach
of the provisions of this Attachment I by Employee, the Company and its
Affiliates will be entitled to: (i) recover from the Employee the value of any
portion of the Award that has been paid or delivered; (ii) seek injunctive
relief against the Employee pursuant to the provisions of subsection (b) below;
(iii) recover all damages, court costs, and attorneys’ fees incurred by the
Company in enforcing the provisions of this Award, and (iv) set-off any such
sums to which the Company or any of its Affiliates may be entitled hereunder
against any sum which may be owed the Employee by the Company and its
Affiliates.

(b) Because of the difficulty of measuring economic losses to the Company or
Employer as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, the Employee agrees that the foregoing
covenants may be enforced by the Company in the event of breach by him/her by
injunction relief and restraining order, without the necessity of posting a
bond, and that such enforcement shall not be the Company's exclusive remedy for
a breach but instead shall be in addition to all other rights and remedies
available to the Company.

(c) Each of the covenants in this Attachment I will be construed as an agreement
independent of any other provision in this Attachment I, and the existence of
any claim or cause of action of the Employee against the Company, whether
predicated on this Attachment I or otherwise, shall not constitute a defense to
the enforcement by the Company of such covenants or provisions.

Employee acknowledges that the remedies contained in the Attachment I for
violation of this Attachment I are not the exclusive remedies that the Company
may pursue.

15. Employee agrees to promptly disclose in writing to the Company all Company
Intellectual Property conceived, developed, improved or reduced to practice by
Employee during Employee’s employment with the Company and its Affiliates.

Employee will disclose to Company Employee’s complete written record of any
Company Intellectual Property, including any patent applications, correspondence
with patent agents and patent offices, research, written descriptions of the
technology, test data, market data, notes, and any other information relating to
Company Intellectual Property. Employee will also identify all co-inventors,
co-authors, co-composers, partners, joint venture partners and their employees,
assistants, or other people to whom the Company Intellectual Property was
disclosed in whole or in part, who participated in developing the Company
Intellectual Property, or who claim an interest in the Company Intellectual
Property. Employee’s disclosure will conform to the policies and procedures in
place at the time governing such disclosures.

During and after employment with Company, Employee will assist Company in
establishing and enforcing intellectual property protection, including obtaining
patents, copyrights, or other protections for inventions and copyrightable
materials, including participating in, or, if necessary, joining any suit (for
which Employee’s reasonable expenses will be reimbursed), or including

7

--------------------------------------------------------------------------------

completing and any signing documents necessary to secure such protections, such
contracts, assignments, indicia of ownership, agreements, or any other related
documents pertaining to Company Intellectual Property which Company may, in its
sole discretion, determine to obtain.

Unless already required under French law or employment contract with Company or
an Affiliate, Employee agrees to assign and hereby assigns to Company all
Company Intellectual Property including any and all rights, title, and ownership
interests that Employee may have in or to Company Intellectual Property patent
application, including copyright and any tangible media embodying such Company
Intellectual Property, during and subsequent to Employee’s employment. Company
has and will have the royalty-free right to use or otherwise exploit Company
Intellectual Property without any further agreement between Company and
Employee. Company Intellectual Property remains the exclusive property of
Company whether or not deemed to be a “work made for hire” within the meaning of
the copyright laws of the United States. For clarity, Employee does not hereby
assign or agree to assign any Pre-existing Intellectual Property to Company.

Employee will not destroy, modify, alter, or secret any document, tangible
thing, or information relating to Company Intellectual Property or Company
Confidential Information except as occurs in the ordinary performance of
Employee’s employment.

16. Employee represents and warrants that Employee is not a party to any other
agreement that will interfere with Employee’s full compliance with this
Attachment I or that otherwise may restrict Employee’s employment by Company or
the performance of Employee’s duties for Company. Employee agrees not to enter
into any agreement, whether oral or written, in conflict with this Attachment I.

17. Nothing in this Attachment I prohibits Employee from reporting possible
violation of law or regulation to any governmental agency or entity, or making
disclosures that are protected under a “whistleblower” provision of federal law
or regulation.

18. If Employee is employed by an Affiliate of the Company or accepts a transfer
to an Affiliate of Company, Employee agrees to the automatic application of all
of the terms of this Attachment I to said Affiliate contemporaneously with the
acceptance of such transfer, subject to subsequent agreements, if any, executed
by Employee and Affiliate of the Company or the Company, and to the fullest
extent allowed by law.

8

--------------------------------------------------------------------------------

APPENDIX: INTELLECTUAL PROPERTY ASSIGNMENT,

DISCLOSURE AND WAIVER

The Attachment I, Confidential Information, Intellectual Property, and
Non-Compete Agreement incorporates this Appendix, and Employee promises to
comply with the terms in this Appendix, and all rules, procedures, policies, and
requirements that Company may promulgate consistent with this Appendix.

Automatic Assignment

Unless already required under French law or employment contract with Company or
an Affiliate, the Attachment I, Confidential Information, Intellectual Property,
and Non-Compete Agreement contains assignment of all Company Intellectual
Property.

Employee’s Duty to Disclose

For all Company Intellectual Property, Employee will complete and submit to
Company an IP Disclosure Form. To the extent and as long as applicable under
French law, Company’s receipt or acceptance of an IP Disclosure Form does not
constitute an admission or agreement to any responses contained therein, does
not waive or modify any terms of any agreement between Company and Employee, and
does not obligate or bind Company.

Employee must complete and submit an IP Disclosure Form at conception of the
invention, any derivative ideas or works, and any improvements or changes to
existing knowledge or technology, or as soon as possible thereafter. Employee
has a continuing obligation to update the IP Disclosure Form to maintain the
form’s completeness and correctness.

Employee may obtain an IP Disclosure Form from the Intellectual Property
Department. Employee will submit the completed form to the Intellectual Property
Department. If desired and applicable under French law, Employee may request
waiver any time after submitting the IP Disclosure Form.

Employee must retain and prevent destruction of any material referenced in the
IP Disclosure Form, including and not limited to photographs, drawings,
schematics, diagrams, figures, testing and development logs, notes, journals,
and results, applications to, correspondence with, or registrations from, any
patent office, trademark office, copyright office, customs office, or other
authority, contracts, licenses, assignments, liens, conveyances, pledges, or
other documentation potentially affecting your ownership rights, marketing
materials, web sites, press releases, brochures, or other promotional or
informational material, any materials evidencing or related to reduction to
practice, and other related documentation.

9